COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Texas Department of Criminal Justice v. Jorge Gonzalez
                              Rocha and Kirk Gipson
Appellate case number:        01-21-00431-CV
Trial court case number:      2020-19803
Trial court:                  129th District Court of Harris County
       On August 9, 2021, appellant, the Texas Department of Criminal Justice (the
“Department”), filed a notice of interlocutory appeal from the trial court’s July 5, 2021
order denying the Department’s “Partial Plea to the Jurisdiction.” See TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014(a)(8) (identifying order regarding plea to the jurisdiction by a
governmental unit as appealable interlocutory order). Generally, a notice of appeal from
an appealable interlocutory order must be filed within twenty days after the appealable
order was signed by the trial court. See TEX. R. APP. P. 26.2(b), 28.1 (defining “accelerated
appeals” to include “appeals required by statute to be accelerated or expedited”).
       Accordingly, any notice of appeal for the trial court’s July 5, 2021 order was due on
or before July 26, 2021. However, the time within which to file a notice of appeal may be
enlarged if, within fifteen days after the deadline for filing the notice, the party files a notice
of appeal in the trial court, and a motion for extension of time complying with Rule 10.5(b)
of the Texas Rules of Appellate Procedure in the appellate court. See TEX. R. APP. P. 26.3.
With this extension, any notice of appeal, and motion for extension of time to file a notice
of appeal, was due on or before August 10, 2021.
       On August 9, 2021, the Department filed its untimely notice of appeal. Also on
August 9, 2021, the Department filed a “Motion for Extension of Time to File Notice of
Appeal.” In its motion, the Department represents that, while the trial court’s appealable
order was signed on July 5, 2021, it did not receive notice of the order until August 3, 2021.
On August 18, 2021, the Department filed a certificate of conference stating that appellees,
Jorge Gonzalez Rocha and Kirk Gipson, were opposed to the relief requested in the motion
for extension of time to file a notice of appeal. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
         Because the Department filed its notice of appeal, and motion for extension of time
to file its notice of appeal, within fifteen days of the deadline for filing a notice of appeal,
the Department’s motion for extension of time to file its notice of appeal is granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court


Date: ____August 24, 2021____